Title: Samuel Smith (of Maryland) to Thomas Jefferson, 27 September 1811
From: Smith, Samuel (of Maryland)
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Baltimore 
                     27 septr 1811
           
		  I am honored with your letter of 19t P. Mark 23d Inst, recommending J. Dougherty as Door Keeper to the Senate. I remember him and have no doubt but he is every way qualified—he will have many Competitors. Some of them very respectable—I observe that his political
			 principles are Sound. they however will not long be thought an important recommendation Accept assurances of my high respect & Sincere friendship—
          
            S.
            Smith
        